This appeal seeks only to challenge the action of the trial court in denying a change of action from the county. The Act creating the Municipal Court of Marion County from which 1, 2.  this appeal comes, specifically provides that there shall be no change of venue from the county from it. § 4-2516, Burns' 1933. The constitutionality of this particular provision has been settled by our Supreme Court. Mosley v.Board of Com'rs. of Marion County (1929), 200 Ind. 515,165 N.E. 241.
Judgment affirmed.
NOTE. — Reported in 81 N.E.2d 378.